“ Action No. 1” is a summary proceeding to recover possession of real property brought in a justice’s court. Action No. 2 is an action brought in the Supreme Court, Suffolk County, to reform an option for the purchase of said property contained in a lease and to compel specific *1173performance thereof as so reformed. Respondent is the tenant in the proceeding and the plaintiff in the action, and appellants are the landlords in the proceeding and the defendants in the action. Special Term granted respondent’s motion to consolidate the proceeding with the action and denied appellants’ cross motion to dismiss the complaint in the action on the ground that there is an existing final judgment of a court of competent jurisdiction rendered on the merits, determining the same cause of action between the parties, or on the ground that the complaint does not state facts sufficient to constitute a cause of action. The appeal is from an order granting appellants’ motion for reconsideration, on additional facts, insofar as the original determination was adhered to. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.